       Case 7:20-cv-07958-CM Document 18 Filed 11/13/20 Page 1 of 5




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re:                                                       Chapter 7

CHARLES DeGENNARO, III,                                      Case No. 18-35222 (CGM)



                  Debtor.
--------------------------------------------------------X
CRESCENT ELECTRIC SUPPLY
COMPANY, INC. OF NEW YORK,                                   Appellate Case No. 20-cv-07958-CM

                          Plaintiff-Appellee,                Bankruptcy Adv.Pro.No. 18-09032

        v.

CHARLES DeGENNARO III,

                           Defendant-Appellant.
---------------------------------------------------------X



       REPLY BRIEF OF DEFENDANT-APPELLANT CHARLES DEGENNARO III


        Defendant-Appellant, Charles DeGennaro III (hereinafter “DeGennaro”) by his attorneys,

Ruta Soulios & Stratis LLP, hereby submits this memorandum of law in support of DeGennaro’s

appeal of that certain order entered on September 4, 2020 (ECF# 168) (the “Order”), granting in

part and denying in part Defendant’s motion for reargument and modifying that certain amended

order dated September 19, 2019 (the “Amended Order”) (which granted Plaintiff’s motions for to

compel and for sanctions, and awarded $5,685.43 in attorneys’ fees) and imposed a $22,500

sanction against DeGennaro.




                                                                                                 1
      Case 7:20-cv-07958-CM Document 18 Filed 11/13/20 Page 2 of 5




                                                 I.

WITHOUT REFERENCE TO OR ANY SUPPORT IN THE RECORD CRESCENT
MAKES UNSUBSTANTIATED CLAIMS REGARDING PURPORTED FINDINGS BY
THE BANKRUPTCY COURT


       On page 12 of its brief Crescent asserts that “the Court deemed his objections waived

pursuant to Local Rule 7034-1(b) and directed Debtor to comply with the Document Requests

within 7 days of that date.” Yet Crescent’s assertion is without any reference to the record on

appeal. There is nothing in the record to support Crescent’s wholly unsubstantiated claim and the

same should be rejected by this Court. In fact, the Bankruptcy Court did ultimately review the

specific document requests, and DeGennaro’s objections thereto – thus repudiating the contention

that the Bankruptcy Court deemed the objections waived. For reasons sets forth in his moving

brief DeGennaro asserts that the Bankruptcy Court erroneously ruled that Crescent’s document

requests, and its theory of the case generally, were permissible. Rather, DeGennaro maintains that

the Bankruptcy Court effectively authorized a “fishing expedition” for the sole purpose of trying

to find evidence without any pre-requisite showing thereof.

                                               II.

 CRESCENT REITERATES AND ARGUES FOR A FUNDAMENTALLY INCORRECT
                       VIEW OF DISCOVERY

       Crescent goes to great lengths to discuss its burden of proof in a non-discharge action

premised upon a Lien Law diversion. Crescent Br. 29-33. However, it altogether misses the point.

The cases and arguments put forth by Crescent all pertain to discovering evidence regarding and

pertaining to the alleged diversion of Lien Law trust funds, not fishing for evidence of wholly

unrelated (purported) fraudulent conduct to then draw the effective conclusion that “if the Debtor

defrauded A, he must have also defrauded B.” There is no evidence in the record that DeGennaro




                                                                                                2
      Case 7:20-cv-07958-CM Document 18 Filed 11/13/20 Page 3 of 5




or Innovative had any financial problems prior to 2017. Indeed, Crescent had been doing business

with Innovative since 2012 without any issues whatsoever in collecting payment. Thus Crescent’s

requests for all of DeGennaro’s bank statements, credit card statements, tax returns (which are

highly sensitive and entitled to special protections, i.e. the party seeking discovery must first

exhaust getting the information from other sources) were in no way reasonably calculated to lead

to discoverable information and were patently improper. Indeed, Crescent’s underlying claim itself

– that DeGennaro diverted Lien Law trust funds from Innovative in 2017 – is entirely conclusory

and speculative. It offers not a scintilla of evidence to support that claim, let alone any

demonstrable basis that 8 years’ worth of discovery of ancillary and unrelated personal financial

records will lend any assistance to prove its claims. In sum, Crescent does not, and cannot,

overcome the fact that it engaged in a pure fishing expedition, and that the Bankruptcy Court

erroneously and impermissibly indulged the requests.

                                                  III.

              CRESCENT IGNORES THE THIRD CIRCUIT’S HOLDING IN
                GRIDER V. KEYSTONE HEALTH PLAN CENTRAL, INC.


       Crescent completely ignored the Third Circuit’s decision in Grider v. Keystone Health Plan

Central, Inc., 580 F.3d 119 (3d. Cir. 2009). See DeGennaro, Br., pp. 20-21. Although not binding

on this Court, the Third Circuit’s decision is highly persuasive and the only cited case that is

directly on point. In Grider v. Keystone Health Plan Central, Inc., 580 F.3d 119 (3d. Cir. 2009). In

Grider, the Third Circuit reversed the district court’s imposition of discovery sanctions because of

the court’s failure to conduct a “substantial justification” analysis, stating:

               As for the sanctions under 37(c)(1) imposed against the parties here, we conclude
               that the sanctions cannot stand for the same reasons that we discussed with respect
               to the sanctions under Rule 26(g). Rule 37(c)(1) is similar to Rule 26(g) in that it
               expressly includes the “substantial justification” standard; a district court may



                                                                                                 3
      Case 7:20-cv-07958-CM Document 18 Filed 11/13/20 Page 4 of 5




               impose sanctions where “[a] party that without substantial justification fails to
               disclose information required by” certain enumerated subsections of Rule 26.
               Fed.R.Civ.P. 37(c)(1) (2000) (emphasis added). Because Judge Gardner did not
               discuss or analyze the “substantial justification” standard in imposing sanctions
               under Rule 37(c)(1), we will vacate all sanctions under this rule against the
               corporate Appellants.

Grider v. Keystone Health Plan Central, Inc., 580 F.3d at 141. (emphasis added). Likewise it

would be entirely appropriate and warranted for this Court to conclude that “Because Chief Judge

Morris did not discuss or analyze the “substantial justification” standard in imposing sanctions

under Rule 37(c)(1), we will vacate all sanctions under this rule against” DeGennaro.

                                               IV.

                               CRESCENT ADMITS
                 GRIDER V. KEYSTONE HEALTH PLAN CENTRAL, INC.


       At page 22 of his Brief, with specific citations to the record, DeGennaro represented that

Crescent received “Substantially All of Innovative’s Financial, Accounting, Tax and Banking

Records from Provident Bank in September 2019.” Crescent did not dispute that fact. Therefore,

if Crescent could point to no evidence in the hundreds of pages of financial records of Innovative

dating back to 2010 to making the most basic showing of diversion of trust funds, then it failed to

meet its discovery burden. In order to justify the extremely overbroad nature of its document

requests in and to DeGennaro personally, it necessarily must have first made a showing from

those directly relevant financial records that there would likely be discoverable evidence from

DeGennaro’s personal financial records dating back

       It is DeGennaro’s contention that it was precisely Crescent’s realization as to the lack of

evidentiary support for its Lien Law diversion claim that caused it to convert this case into a

discovery sanctions prosecution effort based alleged and unfounded failure to comply with

discovery requests.



                                                                                                    4
      Case 7:20-cv-07958-CM Document 18 Filed 11/13/20 Page 5 of 5




                                        CONCLUSION

       For all of the foregoing reasons Defendant respectfully requests that the Court reverse and

vacate that part of the Sanctions Order #2 that imposed sanctions in the amount of $22,500.


Dated: New York, New York
       November 13, 2020



                                            RUTA SOULIOS & STRATIS LLP


                                            By: /s/ Steven A. Soulios
                                            Steven A. Soulios, Partner
                                            211 East 43rd Street
                                            New York, New York 10017
                                            212-997-4500
                                            Attorneys for Charles DeGennaro III




                                                                                                5
